Citation Nr: 0300778	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  96-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for the service-
connected residuals of a right knee injury, post 
meniscectomy, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
August 1972.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).  The veteran testified at a hearing 
before a Hearing Officer at the RO in April 1996.  The 
Board remanded the case in July 1997 and September 1998 
for additional development of the record.


FINDINGS OF FACT

1.  The veteran's right knee disability is not productive 
of subluxation or lateral instability.

2.  The veteran's right knee disability is manifested 
complaints of pain with extension to 0 degrees and flexion 
to 85 degrees on VA examination in August 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a right knee injury, status post operative 
meniscectomy, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a. Diagnostic Codes 5003, 5257, 5260, 5261 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim for an increased rating for his right 
knee disability was received in November 1993. There are 
no particular application forms required for an increased 
rating claim.  There is nothing in the record to indicate 
the need for the submission of an application form with 
regard to the claim.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

On his November 1993 claim, the veteran indicated that he 
had received treatment at the Nashville VA Medical Center 
in April or May and that he was scheduled for an 
appointment in December 1993.  In December 1993, the RO 
requested VA treatment records from the Nashville VAMC 
dated from January 1993 to the present.  May 1993 
outpatient records were received in response to that 
request.  By letter dated in August 1997, the RO requested 
that the veteran provide all dates of treatment from 
private physician and hospitals for his service-connected 
right knee disorder, to include treatment at Tenn Care 
(which he identified in testimony in April 1997).  He was 
provided with release forms and requested to include 
complete addresses.  He was also advised to identify any 
VA treatment from 1993 to the present, including the dates 
of treatment.  The RO indicated that VA records would be 
obtained.  In September 1997 the veteran responded that he 
had not seen a private doctor for the right knee and the 
only records of treatment to be found would be at the VA 
hospital.  He did not identify any dates of treatment at 
the VA.  In March 1999, the veteran's representative 
submitted a copy of a March 1999 private medical report.  
Received in January 2001 were copies of VA treatment 
records dated from May 1993 to February 2000.  The veteran 
has not identified any additional pertinent evidence which 
could be obtained with regard to his claim.  VA has 
satisfied the duty to tell the veteran what information 
and evidence is needed to substantiate his claim and what 
evidence he must provide and what VA will obtain or 
request on his behalf.

By rating action in January 1994, the veteran's claim was 
denied.  The statement of the case (SOC) was issued in 
November 1995.  The Board remanded the case in July 1997 
and September 1998 for additional development.  
Supplemental statements of the case were issued in April 
1996, April 1998, February 1999, April 1999, and July 
2002.  The rating decision, the SOC, the SSOC's and the 
Board's Remand together listed the evidence considered, 
the legal criteria for evaluating the claim, an analysis 
of the facts as applied to the applicable law, regulations 
and criteria, and informed the appellant of the 
information and evidence necessary to substantiate the 
claim.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's VA treatment records.  The veteran 
has submitted copies of a private medical report.  The 
veteran has not identified any additional VA or private 
treatment records with regard to his claim.  There is no 
reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in September 1995, December 1997, October 
1998 and August 1999.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the July 2002 SSOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 




II.  Increased rating for right knee disability


The veteran seeks a rating in excess of 20 percent for his 
service connected right knee disability which is currently 
rated under Diagnostic Code 5257.  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  These 
requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of 
part, or all, of the necessary bones, joints or muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).

The veteran's right knee disability is evaluated as 20 
percent disabling under Diagnostic Code 5257.  Diagnostic 
Code 5257 evaluates slight knee impairment manifested by 
recurrent subluxation or lateral instability as 10 percent 
disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

A March 1993 VA outpatient record shows that the veteran 
was seen for complaints of chronic right knee pain, 
lateral aspect which occasionally caused soreness of the 
lateral leg.  A history of right knee surgery in 1982 was 
noted.  On examination of the right knee, there was no 
effusion or swelling.  There was some minimal ligament 
laxity on varus stress.  The examiner indicated that x-
rays showed chronic changes, degenerative joint disease.  
The impression was chronic right knee pain.  

On VA examination in September 1995, the veteran 
complained of right knee pain.  On examination there was 
mild swelling of the right knee with decreased range of 
motion.  Range of motion was reported to be from 0 degrees 
to 110/140 degrees.  An x-ray of the right knee showed 
mild to moderate degenerative arthritis on the medial and 
lateral compartments of the knee joint.

In April 1996, the veteran testified that he had pain and 
swelling of the right knee.  He testified that he was 
limited to walking one block due to pain.  He indicated 
that he left his job as an wire extruder operator to drive 
a taxi cab due to knee pain.  He also testified that he 
had experienced buckling of the right knee and that he had 
fallen quite a few times.  

On VA examination in December 1997, the veteran complained 
of right knee pain and weakness with frequent giving way.  
He reported that he had to quit working any job that 
required him to stand or walk and that he was currently 
driving a taxi cab full time.  Examination of the right 
knee revealed moderate crepitation on motion of the right 
knee.  Range of motion was from full extension to 130 
degrees of flexion.  The knee ligaments were intact and 
McMurray test was negative.  There was no demonstrable 
ligamentous instability of the knee.  There was a three 
inch well-nourished transverse scar in the anterolateral 
aspect of the right knee which had no tenderness or 
ulceration.  X-ray studies showed moderately severe 
degenerative arthritis involving all three joint spaces 
predominantly in the lateral joint space.  The diagnosis 
was degenerative arthritis of the right knee, moderately 
severe.  The examiner indicated that the right knee 
exhibited weakened movement and pain on prolonged standing 
and walking.  It was indicated that there was increased 
pain and weakness during flare-ups and easy fatigability 
and incoordination of his right lower extremity during 
flare-ups, which affected his ability to satisfactorily 
carry out the requirements of his job driving a taxi cab.  

On VA examination in October 1998, the veteran reported 
problems with standing, pain and swelling of the right 
knee.  He also reported a history of popping and snapping 
of the knee and locking with sticking of the joint.  He 
reported weakness of the knee joint secondary to pain and 
giving way episodes.  He indicated that he drove a cab and 
used his right leg daily and had stiffness with use of the 
right knee.  On examination of the right knee, there was 
significant bony crepitance with range of motion.  The 
examiner indicated that range of motion was normal.  
Strength was normal.  The knee joint was stable.  The 
examiner noted a three inch scar over the right lateral 
knee.  X-ray studies of the right knee showed minimal 
tricompartmental degenerative arthritis in the right knee.  
The diagnosis was degenerative arthritis of the right knee 
which was moderately severe.

A March 1999 private examination report shows that the 
veteran was seen for evaluation of right knee pain of 
several years duration.  He reported pain with extended 
weight bearing, walking, driving and lifting.  Examination 
showed reasonably normal reciprocal gait with only slight 
antalgic component on the right with full weight bearing 
in stance phase on the right.  There was full active 
extension  and full flexion with moderate discomfort on 
the lateral aspect of the joint line.  There was slight to 
moderate localized lateral joint line tenderness.  There 
was no knee joint effusion.  There was no patellofemoral 
crepitation.  The patella tracked well.  It was noted that 
there was 1/2 inch leg length discrepancy with the right 
lower limb being shorter than the left.  The examiner 
indicated that there was significant degenerative 
arthritis of the right knee seen on x-rays with bone on 
bone deformation in the right lateral joint compartment.  

On VA examination in May 1999, the right knee had flexion 
of 85 degrees and extension to 0 degrees.  X-ray studies 
of the right knee showed mild to moderate degenerative 
changes within the patellofemoral and lateral knee 
compartments with joint space narrowing and osteophytic 
change.  There was no evidence of acute fracture or 
dislocation.  The diagnoses included status post right 
knee surgery with pain on touch and movement with his 
knee.  

The pertinent evidence of record shows that the veteran 
has complained of weakness and giving way of the right 
knee.  The clinical evidence, however, does not show the 
presence of recurrent subluxation or lateral instability 
of the right knee during the entire appeal period.  
Clearly there is are no clinical findings of severe knee 
impairment due to recurrent subluxation or lateral 
instability which would warrant a 30 percent rating under 
Diagnostic Code 5257.  

The veteran has right knee arthritis, confirmed by x-ray.  
It would, therefore, be appropriate to consider a separate 
evaluation for arthritis under DC 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97 (a separate rating for 
arthritis requires limitation of motion meeting the 
criteria for at least a zero percent evaluation under 
Diagnostic Code 5260 or Diagnostic Code 5261).

Traumatic arthritis, substantiated by x-ray findings, is 
to be rated as degenerative arthritis (Diagnostic Code 
5003).  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  

Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion 
of the specific joint in noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each major joint affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence 
of limitation of motion, a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joints and a 20 percent 
rating will be assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002). The knee is considered a major joint for the 
purpose of rating disability for arthritis.  38 C.F.R. § 
4.45 (2002).

Limitation of leg flexion is evaluated as noncompensable 
when leg flexion is limited to 60 degrees; 10 percent 
disabling when leg flexion is limited to 45 degrees; 20 
percent disabling when leg flexion is limited to 30 
degrees; and is evaluated as 30 percent disabling when leg 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Limitation of leg extension is evaluated as 10 percent 
disabling under when leg extension is limited to 10 
degrees; as 20 percent disabling when leg extension is 
limited to 15 degrees; is rated at 30 percent when 
extension is limited to 20 degrees; is evaluated as 40 
percent disabling when extension is limited to 30 degrees; 
and is evaluated as 50 percent disabling when extension is 
limited to 45 degrees.  Where extension is limited to 5 
degrees, a noncompensable evaluation may be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

The clinical findings do not show compensable limitation 
of motion which would warrant a separate evaluation for 
arthritis of the right knee.  Flexion of the right knee 
flexion has been limited at most to 85 degrees, which was 
shown on VA examination in August 1999.  This limitation 
does not even approximate the 60 degrees limitation that 
would support a noncompensable evaluation under Diagnostic 
Code 5260.  The clinical evidence shows that the veteran 
has full extension of the right knee.  This does not even 
approximate the limitation of extension that would support 
a noncompensable evaluation under Diagnostic Code 5261.  
Thus, although the veteran has limitation of motion and x-
ray evidence of arthritis, his limitation of motion is not 
sufficient to warrant a separate rating for arthritis in 
addition to his rating under Diagnostic Code 5257.

Consideration is also given to whether additional 
functional loss is likely due to pain on use or during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(ratings based solely on loss of range of motion dictate 
consideration of 38 C.F.R. §§ 4.40 and 4.45 pertaining to 
functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree 
of additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

The current 20 percent evaluation for the right knee 
disability is more than adequate to compensate for any 
hypothetical increase in functional disability that may be 
attributable to pain on use or during flare-ups, given 
that the veteran's knee has not, on examinations, 
exhibited any limitation of motion which would warrant 
even a noncompensable evaluation, nor has it exhibited any 
recurrent subluxation or lateral instability.  If the 
veteran's right knee manifested compensable limitation of 
motion on flare-ups, that would be the predominant feature 
of his disability, as he does not have recurrent 
subluxation or lateral instability, for which he already 
has a 20 percent rating.  Accordingly, although the 
veteran's disability has been coded under Diagnostic Code 
5257, it appears that he has no manifestation of the 
criteria required for rating under that code.  A 20 
percent rating is adequate to cover any additional 
functional limitation with pain on use or during flare 
ups.

The Board has considered other potentially applicable 
rating criteria.  There is no evidence of malunion of the 
tibia or fibula with marked knee or ankle disability which 
would warrant a 30 percent rating under Diagnostic Code 
5262.  There is no evidence of ankylosis of the knee and 
Diagnostic Code 5256 (ankylosis of the knee)  is not for 
application in this case.  A rating higher than 20 percent 
is not available under Diagnostic Code 5258 (semilunar 
cartilage, dislocated) and that rating criteria is not for 
application in this case.

The Board concludes that the preponderance of the evidence 
is against a disability rating higher than 20 percent for 
the service-connected right knee disability.  In reaching 
this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an evaluation higher than 20 percent for 
service-connected right knee disability is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

